Wallace, J.
The first five exceptions to the answer of the defendant for insufficiency are overruled because they relate to new matter set up in the answer by way of defense, and not to matter which is not sufficiently responsive to the interrogatories of the bill. A substantive defense, not responsive to the inquiries in the hill, but consisting of new matter exclusively, is not the subject of exceptions. Exceptions only lie to an insufficient discovery, or to scandal and impertinence. Adams v. Iron Co., 6 Fed. Rep. 179; U. S. v. McLaughlin, 24 Fed. Rep. 823. The remaining three exceptions to the answer are taken in form and manner entirely too general. “The exception should have stated the charges in the hill and the interrogatory applicable thereto to which the answer is addressed, and then have stated the terms of the answer verbatim, so that the court, without searching the hill and answer throughout, might have at once perceived the grounds for the exception, and ascertained its sufficiency.” Brooks v. Byam, 1 Story, 296. The exceptions are overruled.